Exhibit 10.2

 

PACIFIC ETHANOL, INC.

2016 STOCK INCENTIVE PLAN

(As Amended Through June 14, 2018)

 

ARTICLE ONE
GENERAL PROVISIONS

 

I.Purpose of the Plan.

 

This 2016 Stock Incentive Plan is intended to promote the interests of Pacific
Ethanol, Inc. by providing eligible persons in the Corporation’s service with
the opportunity to acquire a proprietary or economic interest, or otherwise
increase their proprietary or economic interest, in the Corporation as an
incentive for them to remain in such service and render superior performance
during such service. Capitalized terms not otherwise defined herein shall have
the meanings assigned to such terms in the attached Appendix.

 

II.Structure of the Plan.

 

A.The Plan is divided into two equity-based incentive programs:

 

●the Discretionary Grant Program, under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
common stock or stock appreciation rights tied to the value of such common
stock; and

 

●the Stock Issuance Program, under which eligible persons may be issued shares
of common stock pursuant to restricted stock or restricted stock unit awards or
other stock-based awards, made by and at the discretion of the Plan
Administrator, that vest upon the completion of a designated service period
and/or the attainment of pre-established performance milestones, or under which
shares of common stock may be issued through direct purchase or as a bonus for
services rendered to the Corporation (or any Parent or Subsidiary).

 

B.           The provisions of Articles One and Four shall apply to all equity
programs under the Plan and shall govern the interests of all persons under the
Plan.

 

III.Administration of the Plan.

 

A.           The Compensation Committee shall have sole and exclusive authority
to administer the Discretionary Grant and Stock Issuance Programs, provided,
however, that the Board may retain, reassume or exercise from time to time the
power to administer those programs with respect to all persons. However, any
discretionary Awards to members of the Compensation Committee must be authorized
and approved by a disinterested majority of the Board.

 

B.           The Plan Administrator shall, within the scope of its
administrative functions under the Plan, have full power and authority (subject
to the provisions of the Plan) to establish such rules and regulations as it may
deem appropriate for proper administration of the Discretionary Grant and Stock
Issuance Programs and to make such determinations under, and issue such
interpretations of, the provisions of those programs and any outstanding Awards
thereunder as it may deem necessary or advisable. Decisions of the Plan
Administrator within the scope of its administrative functions under the Plan
shall be final and binding on all parties who have an interest in the
Discretionary Grant and Stock Issuance Programs under its jurisdiction or any
Award thereunder.

 

1 

 

 

C.           Service on the Compensation Committee shall constitute service as a
Board member, and members of each such committee shall accordingly be entitled
to full indemnification and reimbursement as Board members for their service on
such committee. No member of the Compensation Committee shall be liable for any
act or omission made in good faith with respect to the Plan or any Award under
the Plan.

 

IV.Eligibility.

 

A.           The persons eligible to participate in the Discretionary Grant and
Stock Issuance Programs are as follows:

 

(i)         Employees;

 

(ii)        non-employee members of the Board or the board of directors of any
Parent or Subsidiary; and

 

(iii)       Consultants.

 

B.           The Plan Administrator shall, within the scope of its
administrative jurisdiction under the Plan, have full authority to determine (i)
with respect to Awards made under the Discretionary Grant Program, which
eligible persons are to receive such Awards, the time or times when those Awards
are to be made, the number of shares to be covered by each such Award, the
status of any awarded option as either an Incentive Option or a Non-Statutory
Option, the exercise price per share in effect for each Award (subject to the
limitations set forth in Article Two), the time or times when each Award is to
vest and become exercisable and the maximum term for which the Award is to
remain outstanding, and (ii) with respect to Awards under the Stock Issuance
Program, which eligible persons are to receive such Awards, the time or times
when the Awards are to be made, the number of shares subject to each such Award,
the vesting schedule (if any) applicable to the shares subject to such Award,
and the cash consideration (if any) payable for such shares.

 

C.           The Plan Administrator shall have the absolute discretion to grant
options or stock appreciation rights in accordance with the Discretionary Grant
Program and to effect stock issuances or other stock-based awards in accordance
with the Stock Issuance Program.

 

V.Stock Subject to the Plan.

 

A.           The stock issuable under the Plan shall be shares of authorized but
unissued or reacquired common stock, including shares repurchased by the
Corporation on the open market. Subject to any additional shares authorized by
the vote of the Board and approved by the stockholders, the number of shares of
common stock reserved for issuance over the term of the Plan shall not exceed
3,650,000 shares. Any or all of the shares of common stock reserved for issuance
under the Plan shall be authorized for issuance pursuant to Incentive Options or
other Awards.

 

B.           No one person participating in the Plan may be granted Awards of
common stock having a Fair Market Value on the applicable grant date(s) of more
than One Million Dollars ($1,000,000) in the aggregate per calendar year.

 

C.           Shares of common stock subject to outstanding Awards under the Plan
shall in no event become eligible for reissuance under the Plan, whether as a
result of expiration or termination of an Award, cancellation or repurchase of
unvested shares, tender of shares in connection with a net/cashless exercise
program, withholding of shares to cover withholding taxes, or otherwise.

 

2 

 

 

D.           If any change is made to the common stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding common stock as a class without
the Corporation’s receipt of consideration, appropriate adjustments shall be
made by the Plan Administrator to (i) the maximum number and/or class of
securities issuable under the Plan, (ii) the maximum number and/or class of
securities for which any one person may be granted Awards under the Plan per
calendar year, (iii) the number and/or class of securities and the exercise or
base price per share (or any other cash consideration payable per share) in
effect under each outstanding Award under the Discretionary Grant Program, and
(iv) the number and/or class of securities subject to each outstanding Award
under the Stock Issuance Program and the cash consideration (if any) payable per
share thereunder. To the extent such adjustments are to be made to outstanding
Awards, those adjustments shall be effected in a manner that shall preclude the
enlargement or dilution of rights and benefits under those Awards. The
adjustments determined by the Plan Administrator shall be final, binding and
conclusive.

 

VI.Clawback Policy.

 

The Plan Administrator shall, notwithstanding anything to the contrary contained
in any Award document or in any employment or other agreement, have full power
and authority, and is required, to terminate any vested or unvested Award or
require repayment to the Corporation of the proceeds received by a participant
arising from any Award, to apply the Corporation’s Policy for Recoupment of
Incentive Compensation dated March 29, 2018, as such policy may be amended by
the Corporation from time to time, or any successor “clawback” or similar policy
adopted by the Corporation, including any such policy or policy changes mandated
by or implemented pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act or the applicable listing requirements or rules and regulations
of The NASDAQ Capital Market, if applicable, and any other stock exchange or
other market on which common stock is then quoted or listed for trading.

 

ARTICLE TWO
DISCRETIONARY GRANT PROGRAM

 

I.Option Terms.

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A.           Exercise Price.

 

1.           The exercise price per share shall be fixed by the Plan
Administrator but shall not be less than 85% of the Fair Market Value per share
of common stock on the option grant date.

 

2.           The exercise price shall become immediately due upon exercise of
the option and shall be payable in one or more of the following forms that the
Plan Administrator may deem appropriate in each individual instance:

 

(i)         cash or check made payable to the Corporation;

 

(ii)        shares of common stock valued at Fair Market Value on the Exercise
Date and held for the period (if any) necessary to avoid any additional charges
to the Corporation’s earnings for financial reporting purposes; or

 

3 

 

 

(iii)       to the extent the option is exercised for vested shares, through a
special sale and remittance procedure pursuant to which the Optionee shall
concurrently provide irrevocable instructions to (a) a brokerage firm to effect
the immediate sale of the purchased shares and remit to the Corporation, out of
the sale proceeds available on the settlement date, sufficient funds to cover
the aggregate exercise price payable for the purchased shares plus all
applicable federal, state and local income and employment taxes required to be
withheld by the Corporation by reason of such exercise and (b) the Corporation
to deliver the certificates for the purchased shares directly to such brokerage
firm to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

B.           Exercise and Term of Options. Each option shall be exercisable at
such time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten years measured
from the option grant date.

 

C.           Effect of Termination of Service.

 

1.           The following provisions shall govern the exercise of any options
held by the Optionee at the time of cessation of Service or death:

 

(i)         Any option outstanding at the time of the Optionee’s cessation of
Service for any reason shall remain exercisable for such period of time
thereafter as shall be determined by the Plan Administrator and set forth in the
documents evidencing the option or as otherwise specifically authorized by the
Plan Administrator in its sole discretion pursuant to an express written
agreement with Optionee, but no such option shall be exercisable after the
expiration of the option term.

 

(ii)        Any option held by the Optionee at the time of death and exercisable
in whole or in part at that time may be subsequently exercised by the personal
representative of the Optionee’s estate or by the person or persons to whom the
option is transferred pursuant to the Optionee’s will or the laws of inheritance
or by the Optionee’s designated beneficiary or beneficiaries of that option.

 

(iii)       During the applicable post-Service exercise period, the option may
not be exercised in the aggregate for more than the number of vested shares for
which that option is at the time exercisable. No additional shares shall vest
under the option following the Optionee’s cessation of Service, except to the
extent (if any) specifically authorized by the Plan Administrator in its sole
discretion pursuant to an express written agreement with Optionee. Upon the
expiration of the applicable exercise period or (if earlier) upon the expiration
of the option term, the option shall terminate and cease to be outstanding for
any shares for which the option has not been exercised.

 

2.           The Plan Administrator shall have complete discretion, exercisable
either at the time an option is granted or at any time while the option remains
outstanding, to:

 

(i)         extend the period of time for which the option is to remain
exercisable following the Optionee’s cessation of Service from the limited
exercise period otherwise in effect for that option to such greater period of
time as the Plan Administrator shall deem appropriate, but in no event beyond
the expiration of the option term, and/or

 

4 

 

 

(ii)        permit the option to be exercised, during the applicable
post-Service exercise period, not only with respect to the number of vested
shares of common stock for which such option is exercisable at the time of the
Optionee’s cessation of Service but also with respect to one or more additional
installments in which the Optionee would have vested had the Optionee continued
in Service.

 

D.          Stockholder Rights. The holder of an option shall have no
stockholder rights with respect to the shares subject to the option until such
person shall have exercised the option, paid the exercise price and become a
holder of record of the purchased shares.

 

E.           Repurchase Rights. The Plan Administrator shall have the discretion
to grant options that are exercisable for unvested shares of common stock.
Should the Optionee cease Service while holding such unvested shares, the
Corporation shall have the right to repurchase, at the exercise price paid per
share, any or all of those unvested shares. The terms upon which such repurchase
right shall be exercisable (including the period and procedure for exercise and
the appropriate vesting schedule for the purchased shares) shall be established
by the Plan Administrator and set forth in the document evidencing such
repurchase right.

 

F.           Transferability of Options. The transferability of options granted
under the Plan shall be governed by the following provisions:

 

(i)         Incentive Options. During the lifetime of the Optionee, Incentive
Options shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or the laws of inheritance following the
Optionee’s death.

 

(ii)        Non-Statutory Options. Non-Statutory Options shall be subject to the
same limitation on transfer as Incentive Options, except that the Plan
Administrator may structure one or more Non-Statutory Options so that the option
may be assigned in whole or in part during the Optionee’s lifetime to one or
more Family Members of the Optionee or to a trust established exclusively for
the Optionee and/or one or more such Family Members, to the extent such
assignment is in connection with the Optionee’s estate plan or pursuant to a
domestic relations order. The assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the option immediately prior to such assignment and shall
be set forth in such documents issued to the assignee as the Plan Administrator
may deem appropriate.

 

(iii)       Beneficiary Designations. Notwithstanding the foregoing, the
Optionee may designate one or more persons as the beneficiary or beneficiaries
of his or her outstanding options under this Article Two (whether Incentive
Options or Non-Statutory Options), and those options shall, in accordance with
such designation, automatically be transferred to such beneficiary or
beneficiaries upon the Optionee’s death while holding those options. Such
beneficiary or beneficiaries shall take the transferred options subject to all
the terms and conditions of the applicable agreement evidencing each such
transferred option, including (without limitation) the limited time period
during which the option may be exercised following the Optionee’s death.

 

5 

 

 

II.Incentive Options.

 

The terms specified below, together with any additions, deletions or changes
thereto imposed from time to time pursuant to the provisions of the Code
governing Incentive Options, shall be applicable to all Incentive Options.
Except as modified by the provisions of this Section II, all the provisions of
Articles One, Two and Four shall be applicable to Incentive Options. Options
that are specifically designated as Non-Statutory Options when issued under the
Plan shall not be subject to the terms of this Section II.

 

A.          Eligibility. Incentive Options may only be granted to Employees.

 

B.          Exercise Price. The exercise price per share shall not be less than
100% of the Fair Market Value per share of common stock on the option grant
date.

 

C.           Dollar Limitation. The aggregate Fair Market Value of the shares of
common stock (determined as of the respective date or dates of grant) for which
one or more options granted to any Employee under the Plan (or any other option
plan of the Corporation or any Parent or Subsidiary) may for the first time
become exercisable as Incentive Options during any one calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two or more such options which become exercisable for the first
time in the same calendar year, then for purposes of the foregoing limitation on
the exercisability of those options as Incentive Options, such options shall be
deemed to become first exercisable in that calendar year on the basis of the
chronological order in which they were granted, except to the extent otherwise
provided under applicable law or regulation.

 

D.          10% Stockholder. If any Employee to whom an Incentive Option is
granted is a 10% Stockholder, then the exercise price per share shall not be
less than 110% of the Fair Market Value per share of common stock on the option
grant date, and the option term shall not exceed five years measured from the
option grant date.

 

III.Stock Appreciation Rights.

 

A.          Authority. The Plan Administrator shall have full power and
authority, exercisable in its sole discretion, to grant stock appreciation
rights in accordance with this Section III to selected Optionees or other
individuals eligible to receive option grants under the Discretionary Grant
Program.

 

B.          Types. Three types of stock appreciation rights shall be authorized
for issuance under this Section III: (i) tandem stock appreciation rights
(“Tandem Rights”), (ii) standalone stock appreciation rights (“Standalone
Rights”) and (iii) limited stock appreciation rights (“Limited Rights”).

 

C.           Tandem Rights. The following terms and conditions shall govern the
grant and exercise of Tandem Rights.

 

1.           One or more Optionees may be granted a Tandem Right, exercisable
upon such terms and conditions as the Plan Administrator may establish, to elect
between the exercise of the underlying stock option for shares of common stock
or the surrender of that option in exchange for a distribution from the
Corporation in an amount equal to the excess of (i) the Fair Market Value (on
the option surrender date) of the number of shares in which the Optionee is at
the time vested under the surrendered option (or surrendered portion thereof)
over (ii) the aggregate exercise price payable for such vested shares.

 

6 

 

 

2.           No such option surrender shall be effective unless it is approved
by the Plan Administrator, either at the time of the actual option surrender or
at any earlier time. If the surrender is so approved, then the distribution to
which the Optionee shall accordingly become entitled under this Section III may
be made in shares of common stock valued at Fair Market Value on the option
surrender date, in cash, or partly in shares and partly in cash, as the Plan
Administrator shall in its sole discretion deem appropriate.

 

3.           If the surrender of an option is not approved by the Plan
Administrator, then the Optionee shall retain whatever rights the Optionee had
under the surrendered option (or surrendered portion thereof) on the option
surrender date and may exercise such rights at any time prior to the later of
(i) five business days after the receipt of the rejection notice or (ii) the
last day on which the option is otherwise exercisable in accordance with the
terms of the instrument evidencing such option, but in no event may such rights
be exercised more than ten years after the date of the option grant.

 

D.          Standalone Rights. The following terms and conditions shall govern
the grant and exercise of Standalone Rights under this Article Two:

 

1.           One or more individuals eligible to participate in the
Discretionary Grant Program may be granted a Standalone Right not tied to any
underlying option under this Discretionary Grant Program. The Standalone Right
shall relate to a specified number of shares of common stock and shall be
exercisable upon such terms and conditions as the Plan Administrator may
establish. In no event, however, may the Standalone Right have a maximum term in
excess of ten years measured from the grant date. Upon exercise of the
Standalone Right, the holder shall be entitled to receive a distribution from
the Corporation in an amount equal to the excess of (i) the aggregate Fair
Market Value (on the exercise date) of the shares of common stock underlying the
exercised right over (ii) the aggregate base price in effect for those shares.

 

2.           The number of shares of common stock underlying each Standalone
Right and the base price in effect for those shares shall be determined by the
Plan Administrator in its sole discretion at the time the Standalone Right is
granted. In no event, however, may the base price per share be less than the
Fair Market Value per underlying share of common stock on the grant date.

 

3.           Standalone Rights shall be subject to the same transferability
restrictions applicable to Non-Statutory Options and may not be transferred
during the holder’s lifetime, except to one or more Family Members of the holder
or to a trust established exclusively for the holder and/or such Family Members,
to the extent such assignment is in connection with the holder’s estate plan or
pursuant to a domestic relations order covering the Standalone Right as marital
property. In addition, one or more beneficiaries may be designated for an
outstanding Standalone Right in accordance with substantially the same terms and
provisions as set forth in Section I.F of this Article Two.

 

4.           The distribution with respect to an exercised Standalone Right may
be made in shares of common stock valued at Fair Market Value on the exercise
date, in cash, or partly in shares and partly in cash, as the Plan Administrator
shall in its sole discretion deem appropriate.

 

5.           The holder of a Standalone Right shall have no stockholder rights
with respect to the shares subject to the Standalone Right unless and until such
person shall have exercised the Standalone Right and become a holder of record
of shares of common stock issued upon the exercise of such Standalone Right.

 

7 

 

 

E.           Limited Rights. The following terms and conditions shall govern the
grant and exercise of Limited Rights under this Article Two:

 

1.           One or more Section 16 Insiders may, in the Plan Administrator’s
sole discretion, be granted Limited Rights with respect to their outstanding
options under this Article Two.

 

2.           Upon the occurrence of a Hostile Take-Over, the Section 16 Insider
shall have the unconditional right (exercisable for a 30-day period following
such Hostile Take-Over) to surrender each option with such a Limited Right to
the Corporation. The Section 16 Insider shall in return be entitled to a cash
distribution from the Corporation in an amount equal to the excess of (i) the
Take-Over Price of the number of shares in which the Optionee is at the time
vested under the surrendered option (or surrendered portion thereof) over (ii)
the aggregate exercise price payable for those vested shares. Such cash
distribution shall be made within five days following the option surrender date.

 

3.           The Plan Administrator shall pre-approve, at the time such Limited
Right is granted, the subsequent exercise of that right in accordance with the
terms of the grant and the provisions of this Section III. No additional
approval of the Plan Administrator or the Board shall be required at the time of
the actual option surrender and cash distribution. Any unsurrendered portion of
the option shall continue to remain outstanding and become exercisable in
accordance with the terms of the instrument evidencing such grant.

 

F.           Post-Service Exercise. The provisions governing the exercise of
Tandem, Standalone and Limited Stock Appreciation Rights following the cessation
of the recipient’s Service or the recipient’s death shall be substantially the
same as those set forth in Section I.C of this Article Two for the options
granted under the Discretionary Grant Program.

 

IV.Change in Control/ Hostile Take-Over.

 

A.         No Award outstanding under the Discretionary Grant Program at the
time of a Change in Control shall vest and become exercisable on an accelerated
basis if and to the extent that: (i) such Award is, in connection with the
Change in Control, assumed by the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction, (ii) such Award is replaced with a cash retention
program of the successor corporation that preserves the spread existing at the
time of the Change in Control on the shares of common stock as to which the
Award is not otherwise at that time vested and exercisable and provides for
subsequent payout of that spread in accordance with the same exercise/vesting
schedule applicable to those shares, or (iii) the acceleration of such Award is
subject to other limitations imposed by the Plan Administrator. However, if none
of the foregoing conditions are satisfied, each Award outstanding under the
Discretionary Grant Program at the time of the Change in Control but not
otherwise vested and exercisable as to all the shares at the time subject to
that Award shall automatically accelerate so that each such Award shall,
immediately prior to the effective date of the Change in Control, vest and
become exercisable as to all the shares of common stock at the time subject to
that Award and may be exercised as to any or all of those shares as fully vested
shares of common stock.

 

B.         All outstanding repurchase rights under the Discretionary Grant
Program shall also terminate automatically, and the shares of common stock
subject to those terminated rights shall immediately vest in full, in the event
of any Change in Control, except to the extent: (i) those repurchase rights are
assigned to the successor corporation (or parent thereof) or otherwise continue
in full force and effect pursuant to the terms of the Change in Control
transaction or (ii) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator.

 

8 

 

 

C.         Immediately following the consummation of the Change in Control, all
outstanding Awards under the Discretionary Grant Program shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise expressly continued in full force
and effect pursuant to the terms of the Change in Control transaction.

 

D.         Each option that is assumed in connection with a Change in Control or
otherwise continued in effect shall be appropriately adjusted, immediately after
such Change in Control, to apply to the number and class of securities that
would have been issuable to the Optionee in consummation of such Change in
Control had the option been exercised immediately prior to such Change in
Control. In the event outstanding Standalone Rights are to be assumed in
connection with a Change in Control transaction or otherwise continued in
effect, the shares of common stock underlying each such Standalone Right shall
be adjusted immediately after such Change in Control to apply to the number and
class of securities into which those shares of common stock would have been
converted in consummation of such Change in Control had those shares actually
been outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to (i) the exercise price payable per share under
each outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same, (ii) the base price per share in effect under
each outstanding Standalone Right, provided the aggregate base price shall
remain the same, (iii) the maximum number and/or class of securities available
for issuance over the remaining term of the Plan, and (iv) the maximum number
and/or class of securities for which any one person may be granted Awards under
the Plan per calendar year. To the extent the actual holders of the
Corporation’s outstanding common stock receive cash consideration for their
common stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of the outstanding Awards
under the Discretionary Grant Program, substitute, for the securities underlying
those assumed Awards, one or more shares of its own common stock with a fair
market value equivalent to the cash consideration paid per share of common stock
in such Change in Control transaction.

 

E.         The Plan Administrator shall have full power and authority to
structure one or more outstanding Awards under the Discretionary Grant Program
so that those Awards shall immediately vest and become exercisable as to all of
the shares at the time subject to those Awards in the event the Optionee’s
Service is subsequently terminated by reason of an Involuntary Termination
within a designated period (not to exceed 18 months) following the effective
date of any Change in Control or a Hostile Take-Over in which those Awards do
not otherwise vest on an accelerated basis. Any Awards so accelerated shall
remain exercisable as to fully vested shares until the expiration or sooner
termination of their term. In addition, the Plan Administrator may structure one
or more of the Corporation’s repurchase rights under the Discretionary Grant
Program so that those rights shall immediately terminate with respect to any
shares held by the Optionee at the time of his or her Involuntary Termination,
and the shares subject to those terminated repurchase rights shall accordingly
vest in full at that time.

 

F.         The portion of any Incentive Option accelerated in connection with a
Change in Control shall remain exercisable as an Incentive Option only to the
extent the applicable One Hundred Thousand Dollar ($100,000) limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
federal tax laws.

 

G.         Awards outstanding under the Discretionary Grant Program shall in no
way affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

9 

 

 

ARTICLE THREE
STOCK ISSUANCE PROGRAM

 

I.Stock Issuance Terms.

 

A.          Issuances. Shares of common stock may be issued under the Stock
Issuance Program through direct and immediate issuances without any intervening
option grants. Each such stock issuance shall be evidenced by a Stock Issuance
Agreement that complies with the terms specified below. Shares of common stock
may also be issued under the Stock Issuance Program pursuant to restricted stock
awards or restricted stock units, awarded by and at the discretion of the Plan
Administrator, that entitle the recipients to receive the shares underlying
those awards or units upon the attainment of designated performance goals and/or
the satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those awards or units.

 

B.          Issue Price.

 

1.           The price per share at which shares of common stock may be issued
under the Stock Issuance Program shall be fixed by the Plan Administrator, but
shall not be less than 100% of the Fair Market Value per share of common stock
on the issuance date.

 

2.           Shares of common stock may be issued under the Stock Issuance
Program for any of the following items of consideration that the Plan
Administrator may deem appropriate in each individual instance:

 

(i)         cash or check made payable to the Corporation;

 

(ii)        past services rendered to the Corporation (or any Parent or
Subsidiary); or

 

(iii)       any other valid form of consideration permissible under the Delaware
Corporations Code at the time such shares are issued.

 

C.          Vesting Provisions.

 

1.           Shares of common stock issued under the Stock Issuance Program may,
in the discretion of the Plan Administrator, be fully and immediately vested
upon issuance or may vest in one or more installments over the Participant’s
period of Service and/or upon attainment of specified performance objectives.
The elements of the vesting schedule applicable to any unvested shares of common
stock issued under the Stock Issuance Program shall be determined by the Plan
Administrator and incorporated into the Stock Issuance Agreement. Shares of
common stock may also be issued under the Stock Issuance Program pursuant to
restricted stock awards or restricted stock units that entitle the recipients to
receive the shares underlying those awards and/or units upon the attainment of
designated performance goals or the satisfaction of specified Service
requirements or upon the expiration of a designated time period following the
vesting of those awards or units, including (without limitation) a deferred
distribution date following the termination of the Participant’s Service.

 

10 

 

 

2.          The Plan Administrator shall also have the discretionary authority,
consistent with Code Section 162(m), to structure one or more Awards under the
Stock Issuance Program so that the shares of common stock subject to those
Awards shall vest (or vest and become issuable) upon the achievement of certain
pre-established corporate performance goals based on one or more of the
following criteria: (i) return on total stockholders’ equity; (ii) net income
per share of common stock; (iii) net income or operating income; (iv) earnings
before interest, taxes, depreciation, amortization and stock-compensation costs,
or operating income before depreciation and amortization; (v) sales or revenue
targets; (vi) return on assets, capital or investment; (vii) cash flow; (viii)
market share; (ix) cost reduction goals; (x) budget comparisons; (xi)
implementation or completion of projects or processes strategic or critical to
the Corporation’s business operations; (xii) measures of customer satisfaction;
(xiii) any combination of, or a specified increase in, any of the foregoing; and
(xiv) the formation of joint ventures, research and development collaborations,
marketing or customer service collaborations, or the completion of other
corporate transactions intended to enhance the Corporation’s revenue or
profitability or expand its customer base; provided, however, that for purposes
of items (ii), (iii) and (vii) above, the Plan Administrator may, at the time
the Awards are made, specify certain adjustments to such items as reported in
accordance with generally accepted accounting principles in the U.S. (“GAAP”),
which will exclude from the calculation of those performance goals one or more
of the following: certain charges related to acquisitions, stock-based
compensation, employer payroll tax expense on certain stock option exercises,
settlement costs, restructuring costs, gains or losses on strategic investments,
non-operating gains or losses, certain other non-cash charges, valuation
allowance on deferred tax assets, and the related income tax effects, purchases
of property and equipment, and any extraordinary non-recurring items as
described in Accounting Principles Board Opinion No. 30 or its successor,
provided that such adjustments are in conformity with those reported by the
Corporation on a non-GAAP basis. In addition, such performance goals may be
based upon the attainment of specified levels of the Corporation’s performance
under one or more of the measures described above relative to the performance of
other entities and may also be based on the performance of any of the
Corporation’s business groups or divisions thereof or any Parent or Subsidiary.
Performance goals may include a minimum threshold level of performance below
which no award will be earned, levels of performance at which specified portions
of an award will be earned, and a maximum level of performance at which an award
will be fully earned. The Plan Administrator may provide that, if the actual
level of attainment for any performance objective is between two specified
levels, the amount of the award attributable to that performance objective shall
be interpolated on a straight-line basis.

 

3.          Any new, substituted or additional securities or other property
(including money paid other than as a regular cash dividend) that the
Participant may have the right to receive with respect to the Participant’s
unvested shares of common stock by reason of any stock dividend, stock split,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding common stock as a class without the Corporation’s
receipt of consideration shall be issued subject to (i) the same vesting
requirements applicable to the Participant’s unvested shares of common stock and
(ii) such escrow arrangements as the Plan Administrator shall deem appropriate.

 

4.          The Participant shall have full stockholder rights with respect to
any shares of common stock issued to the Participant under the Stock Issuance
Program, whether or not the Participant’s interest in those shares is vested.
Accordingly, the Participant shall have the right to vote such shares and to
receive any regular cash dividends paid on such shares. The Participant shall
not have any stockholder rights with respect to the shares of common stock
subject to a restricted stock unit award until that award vests and the shares
of common stock are actually issued thereunder. However, dividend-equivalent
units may be paid or credited, either in cash or in actual or phantom shares of
common stock, on outstanding restricted stock unit or restricted stock awards,
subject to such terms and conditions as the Plan Administrator may deem
appropriate.

 

11 

 

 

5.          Should the Participant cease to remain in Service while holding one
or more unvested shares of common stock issued under the Stock Issuance Program
or should the performance objectives not be attained with respect to one or more
such unvested shares of common stock, then except as set forth in Section I.C.6
of this Article Three, those shares shall be immediately surrendered to the
Corporation for cancellation, and the Participant shall have no further
stockholder rights with respect to those shares. To the extent the surrendered
shares were previously issued to the Participant for consideration paid in cash,
cash equivalent or otherwise, the Corporation shall repay to the Participant the
same amount and form of consideration as the Participant paid for the
surrendered shares.

 

6.          The Plan Administrator may in its discretion waive the surrender and
cancellation of one or more unvested shares of common stock that would otherwise
occur upon the cessation of the Participant’s Service or the non-attainment of
the performance objectives applicable to those shares. Any such waiver shall
result in the immediate vesting of the Participant’s interest in the shares of
common stock as to which the waiver applies. Such waiver may be effected at any
time, whether before or after the Participant’s cessation of Service or the
attainment or non-attainment of the applicable performance objectives. However,
no vesting requirements tied to the attainment of performance objectives may be
waived with respect to shares that were intended at the time of issuance to
qualify as performance-based compensation under Code Section 162(m), except in
the event of the Participant’s Involuntary Termination or as otherwise provided
in Section II.E of this Article Three.

 

7.          Outstanding restricted stock awards or restricted stock units under
the Stock Issuance Program shall automatically terminate, and no shares of
common stock shall actually be issued in satisfaction of those awards or units,
if the performance goals or Service requirements established for such awards or
units are not attained or satisfied. The Plan Administrator, however, shall have
the discretionary authority to issue vested shares of common stock under one or
more outstanding restricted stock awards or restricted stock units as to which
the designated performance goals or Service requirements have not been attained
or satisfied. However, no vesting requirements tied to the attainment of
performance goals may be waived with respect to awards or units which were at
the time of grant intended to qualify as performance-based compensation under
Code Section 162(m), except in the event of the Participant’s Involuntary
Termination or as otherwise provided in Section II.E of this Article Three.

 

II.Change in Control/ Hostile Take-Over.

 

A.         All of the Corporation’s outstanding repurchase rights under the
Stock Issuance Program shall terminate automatically, and all the shares of
common stock subject to those terminated rights shall immediately vest in full,
in the event of any Change in Control, except to the extent (i) those repurchase
rights are to be assigned to the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the express terms of
the Change in Control transaction or (ii) such accelerated vesting is precluded
by other limitations imposed in the Stock Issuance Agreement.

 

B.         Each outstanding Award under the Stock Issuance Program that is
assumed in connection with a Change in Control or otherwise continued in effect
shall be adjusted immediately after the consummation of that Change in Control
to apply to the number and class of securities into which the shares of common
stock subject to the Award immediately prior to the Change in Control would have
been converted in consummation of such Change in Control had those shares
actually been outstanding at that time, and appropriate adjustments shall also
be made to the cash consideration (if any) payable per share thereunder,
provided the aggregate amount of such consideration shall remain the same. If
any such Award is not so assumed or otherwise continued in effect or replaced
with a cash retention program which preserves the Fair Market Value of the
shares underlying the Award at the time of the Change in Control and provides
for the subsequent payout of that value in accordance with the vesting schedule
in effect for the Award at the time of such Change in Control, such Award shall
vest, and the shares of common stock subject to that Award shall be issued as
fully-vested shares, immediately prior to the consummation of the Change in
Control.

 

12 

 

 

C.         The Plan Administrator shall have full power and authority to
structure one or more outstanding Awards under the Stock Issuance Program so
that the shares of common stock subject to those Awards shall immediately vest
(or vest and become issuable) as to all of the shares at the time subject to
those Awards in the event the Participant’s Service is subsequently terminated
by reason of an Involuntary Termination within a designated period (not to
exceed 18 months) following the effective date of any Change in Control or a
Hostile Take-Over in which those Awards do not otherwise vest on an accelerated
basis. In addition, the Plan Administrator may structure one or more of the
Corporation’s repurchase rights under the Stock Issuance Program so that those
rights shall immediately terminate with respect to any shares held by the
Participant at the time of his or her Involuntary Termination, and the shares
subject to those terminated repurchase rights shall accordingly vest in full at
that time.

 

D.         The Plan Administrator’s authority under Paragraph C of this Section
II shall also extend to any Award intended to qualify as performance-based
compensation under Code Section 162(m), even though the automatic vesting of
those Awards pursuant to Paragraph C of this Section II may result in their loss
of performance-based status under Code Section 162(m).

 

E.         Awards outstanding under the Stock Issuance Program shall in no way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

 

ARTICLE FOUR
MISCELLANEOUS

 

I.Tax Withholding.

 

A.         The Corporation’s obligation to deliver shares of common stock upon
the issuance, exercise or vesting of Awards under the Plan shall be subject to
the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements.

 

B.         Subject to applicable laws, rules and regulations and policies of the
Corporation, the Plan Administrator may, in its discretion, provide any or all
Optionees or Participants to whom Awards are made under the Plan with the right
to utilize any or all of the following methods to satisfy all or part of the
Withholding Taxes to which those holders may become subject in connection with
the issuance, exercise or vesting of those Awards.

 

(i)         Stock Withholding: The election to have the Corporation withhold,
from the shares of common stock otherwise issuable upon the issuance, exercise
or vesting of those Awards a portion of those shares with an aggregate Fair
Market Value equal to the percentage of the Withholding Taxes (not to exceed
100%) designated by the Optionee or Participant and make a cash payment equal to
such Fair Market Value directly to the appropriate taxing authorities on such
individual’s behalf.

 

13 

 

 

(ii)        Stock Delivery: The election to deliver to the Corporation, at the
time the Award is issued, exercised or vests, one or more shares of common stock
previously acquired by such the Optionee or Participant (other than in
connection with the issuance, exercise or vesting triggering the Withholding
Taxes) with an aggregate Fair Market Value equal to the percentage of the
Withholding Taxes (not to exceed 100%) designated by such holder. The shares of
common stock so delivered shall not be added to the shares of common stock
authorized for issuance under the Plan.

 

(iii)       Sale and Remittance: The election to deliver to the Corporation, to
the extent the Award is issued or exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee or Participant
shall concurrently provide irrevocable instructions to a brokerage firm to
effect the immediate sale of the purchased or issued shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the Withholding Taxes required to be withheld by the
Corporation by reason of such issuance, exercise or vesting.

 

II.Share Escrow/Legends.

 

Unvested shares issued under the Plan may, in the Plan Administrator’s
discretion, be held in escrow by the Corporation until the Participant’s
interest in such shares vests or may be issued directly to the Participant with
restrictive legends on the certificates evidencing those unvested shares.

 

III.Effective Date and Term of the Plan.

 

A.         The Plan was initially adopted by the Board on March 25, 2016 and
ratified and approved by the Corporation’s stockholders on June 16, 2016. The
Plan was amended by the Board on March 29, 2018, subject to stockholder
approval, to increase the number of shares authorized for issuance under the
Plan from 1,150,000 shares to 3,650,000 shares and to implement other updates.

 

B.         The Plan shall become effective on the Plan Effective Date. Awards
may be granted under the Discretionary Grant Program and the Stock Issuance
Program at any time on or after the Plan Effective Date.

 

C.         The Plan shall terminate upon the earliest to occur of (i) March 25,
2026, (ii) the date on which all shares available for issuance under the Plan
shall have been issued as fully-vested shares, (iii) the termination of all
outstanding Awards in connection with a Change in Control, or (iv) such other
date as the Board in its sole discretion terminates the Plan. If the Plan
terminates on March 25, 2026 or on such other date as the Board terminates the
Plan, then all Awards outstanding at that time shall continue to have force and
effect in accordance with the provisions of the documents evidencing such
Awards.

 

IV.Amendment, Suspension or Termination of the Plan.

 

The Board may suspend or terminate the Plan at any time, without notice, and in
its sole discretion. The Board shall have complete and exclusive power and
authority to amend or modify the Plan in any or all respects. However, no such
amendment or modification shall materially impair the rights and obligations
with respect to Awards at the time outstanding under the Plan unless the
Optionee or the Participant consents to such amendment or modification. In
addition, stockholder approval will be required for any amendment to the Plan
that (i) materially increases the number of shares of common stock available for
issuance under the Plan, (ii) materially expands the class of individuals
eligible to receive option grants or other awards under the Plan, (iii)
materially increases the benefits accruing to the Optionees and Participants
under the Plan or materially reduces the price at which shares of common stock
may be issued or purchased under the Plan, (iv) materially extends the term of
the Plan, (v) expands the types of awards available for issuance under the Plan,
or (vi) is required under applicable laws, rules or regulations to be approved
by stockholders.

 

14 

 

 

V.Use of Proceeds.

 

Any cash proceeds received by the Corporation from the sale of shares of common
stock under the Plan shall be used for general corporate purposes.

 

VI.Regulatory Approvals.

 

A.         The implementation of the Plan, the grant of any Award and the
issuance of shares of common stock in connection with the issuance, exercise or
vesting of any Award made under the Plan shall be subject to the Corporation’s
procurement of all approvals and permits required by regulatory authorities
having jurisdiction over the Plan, the Awards made under the Plan and the shares
of common stock issuable pursuant to those Awards.

 

B.         No shares of common stock or other assets shall be issued or
delivered under the Plan unless and until there shall have been compliance with
all applicable requirements of federal and state securities laws, including the
filing and effectiveness of the Form S-8 registration statement for the shares
of common stock issuable under the Plan, and all applicable listing requirements
of The NASDAQ Capital Market, if applicable, and any other stock exchange or
other market on which common stock is then quoted or listed for trading.

 

VII.No Employment/Service Rights.

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

VIII.Non-Exclusivity of the Plan.

 

Nothing contained in the Plan is intended to amend, modify, or rescind any
previously approved compensation plans, programs or options entered into by the
Corporation. This Plan shall be construed to be in addition to and independent
of any and all other arrangements. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Corporation for
approval shall be construed as creating any limitations on the power or
authority of the Board to adopt, with or without stockholder approval, such
additional or other compensation arrangements as the Board may from time to time
deem desirable.

 

IX.Governing Law.

 

All questions and obligations under the Plan and agreements issued pursuant to
the Plan shall be construed and enforced in accordance with the laws of the
State of Delaware.

 

X.Information to Optionees and Participants.

 

Optionees and Participants under the Plan who do not otherwise have access to
financial statements of the Corporation will receive the Corporation’s financial
statements at least annually.

 

15 

 

 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.         “Award” means any of the following stock or stock-based awards
authorized for issuance or grant under the Plan: stock option, stock
appreciation right, direct stock issuance, restricted stock or restricted stock
unit award or other stock-based award.

 

B.         “Board” means the Corporation’s board of directors.

 

C.         “Change in Control” shall be deemed to have occurred if, in a single
transaction or series of related transactions:

 

(i)         any person (as such term is used in Section 13(d) and 14(d) of the
1934 Act, or persons acting as a group, other than a trustee or fiduciary
holding securities under an employment benefit program, is or becomes a
“beneficial owner” (as defined in Rule 13-3 under the 1934 Act), directly or
indirectly of securities of the Corporation representing 51% or more of the
combined voting power of the Corporation, or

 

(ii)        there is a merger, consolidation, or other business combination
transaction of the Corporation with or into another corporation, entity or
person, other than a transaction in which the holders of at least a majority of
the shares of voting capital stock of the Corporation outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) a majority of the total voting power represented by the
shares of voting capital stock of the Corporation (or surviving entity)
outstanding immediately after such transaction, or

 

(iii)       all or substantially all of the Corporation’s assets are sold.

 

D.         “Code” means the Internal Revenue Code of 1986, as amended.

 

E.         “common stock” means the Corporation’s common stock, $0.001 par value
per share.

 

F.         “Compensation Committee” means a committee of the Board comprised
solely of two or more Eligible Directors who are appointed by the Board to
administer the Discretionary Grant and Stock Issuance Programs, who are “outside
directors” within the meaning of Section 162(m) of the Code and who are
“non-employee directors” within the meaning of Rule 16b-3(b)(3)(i).

 

G.         “Consultant” means a consultant or other independent advisor who is
under written contract with the Corporation (or any Parent or Subsidiary) to
provide consulting or advisory services to the Corporation (or any Parent or
Subsidiary) and whose securities issued pursuant to the Plan could be registered
on Form S-8.

 

H.         “Corporation” means Pacific Ethanol, Inc., a Delaware corporation,
and any corporate successor to all or substantially all of the assets or voting
stock of Pacific Ethanol, Inc. that shall by appropriate action adopt the Plan.

 

16 

 

 

I.          “Discretionary Grant Program” means the discretionary grant program
in effect under Article Two of the Plan pursuant to which stock options and
stock appreciation rights may be granted to one or more eligible individuals.

 

J.         “Eligible Director” means a Board member who is not, at the time of
such determination, an employee of the Corporation (or any Parent or
Subsidiary).

 

K.        “Employee” means an individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

 

L.         “Exercise Date” means the date on which the Corporation shall have
received written notice of the option exercise.

 

M.       “Fair Market Value” per share of common stock on any relevant date
shall be determined in accordance with the following provisions:

 

(i)         If the common stock is at the time traded on The NASDAQ Capital
Market, then the Fair Market Value shall be the closing selling price per share
of common stock at the close of regular hours trading (i.e., before after- hours
trading begins) on The NASDAQ Capital Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the common stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(ii)        If the common stock is not traded on The NASDAQ Capital Market but
is at the time listed or quoted on any other market or exchange, then the Fair
Market Value shall be the closing selling price per share of common stock at the
close of regular hours trading (i.e., before after-hours trading begins) on the
date in question on the market or exchange determined by the Plan Administrator
to be the primary market for the common stock, as such price is officially
quoted in the composite tape of transactions on such exchange. If there is no
closing selling price for the common stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

 

(iii)       In the absence of an established market for the common stock, the
Fair Market Value shall be determined in good faith by the Plan Administrator.

 

In addition, with respect to any Incentive Option, the Fair Market Value shall
be determined in a manner consistent with any regulations issued by the
Secretary of the Treasury for the purpose of determining fair market value of
securities subject to an Incentive Option plan under the Code.

 

N.         “Family Member” means, with respect to a particular Optionee or
Participant, any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships.

 

O.         “Hostile Take-Over” means either of the following events effecting a
change in control or ownership of the Corporation:

 

17 

 

 

(i)         the acquisition, directly or indirectly, by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than 50% of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders that the Board
does not recommend such stockholders to accept, or

 

(ii)        a change in the composition of the Board over a period of 36
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be composed
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

 

P.         “Incentive Option” means an option that satisfies the requirements of
Code Section 422.

 

Q.        “Involuntary Termination” means the termination of the Service of any
individual that occurs by reason of:

 

(i)         if such individual is providing services to the Corporation pursuant
to a written contract that defines “cause” or “misconduct” or similar reasons
such individual could be dismissed or discharged by the Corporation, then such
individual’s involuntary dismissal or discharge by the Corporation other than
for any of such reasons and other than for Misconduct shall be an Involuntary
Termination;

 

(ii)        if such individual is not providing services to the Corporation
pursuant to a written contract that defines “cause” or “misconduct” or similar
reasons such individual could be dismissed or discharged by the Corporation,
then such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct shall be an Involuntary Termination;

 

(iii)       if such individual is providing services to the Corporation pursuant
to a written contract that defines “good reason” or similar reasons such
individual could voluntarily resign, then such individual’s voluntary
resignation for any of such reasons shall be an Involuntary Termination; or

 

(iv)       if such individual is providing services to the Corporation pursuant
to a written contract that does not define “good reason” or similar reasons such
individual could voluntarily resign, then such individual’s voluntary
resignation following (A) a change in his or her position with the Corporation
that materially reduces his or her duties and responsibilities or the level of
management to which he or she reports, (B) a reduction in his or her level of
compensation (including base salary, fringe benefits and target bonus under any
corporate-performance based bonus or incentive programs) by more than 15% or (C)
a relocation of such individual’s place of employment by more than 50 miles,
provided and only if such change, reduction or relocation is effected by the
Corporation without the individual’s consent, shall be an Involuntary
Termination.

 

18 

 

 

R.         “Misconduct” means the commission of: any act of fraud, embezzlement
or dishonesty by the Optionee or Participant; any unauthorized use or disclosure
by such person of confidential information or trade secrets of the Corporation
(or any Parent or Subsidiary); any illegal or improper conduct or intentional
misconduct, gross negligence or recklessness by such person that has adversely
affected or, in the determination of the Plan Administrator, is likely to
adversely affect, the business, reputation, goodwill or affairs of the
Corporation (or any Parent or Subsidiary) in a material manner; any conduct that
provides a basis for the Corporation to terminate for “cause,” “misconduct” or
similar reasons the written contract pursuant to which the Optionee or
Participant is providing Services to the Corporation; resignation by the
Optionee or Participant on fewer than 30 days’ prior written notice and in
violation of an agreement to remain in Service of the Corporation, in
anticipation of a termination for “cause,” “misconduct” or similar reasons under
the agreement, or in lieu of a formal discharge for “cause,” “misconduct” or
similar reasons. The foregoing definition shall not in any way preclude or
restrict the right of the Corporation (or any Parent or Subsidiary) to discharge
or dismiss any Optionee, Participant or other person in the Service of the
Corporation (or any Parent or Subsidiary) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan, to
constitute grounds for termination for Misconduct.

 

S.         “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

T.         “Non-Statutory Option” means an option not intended to satisfy the
requirements of Code Section 422.

 

U.         “Optionee” means any person to whom an option is granted under the
Discretionary Grant Program.

 

V.         “Parent” means any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

 

W.       “Participant” means any person who is issued shares of common stock or
restricted stock units or other stock-based awards under the Stock Issuance
Program.

 

X.         “Permanent Disability” or “Permanently Disabled” means the inability
of the Optionee or the Participant to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve months or more.

 

Y.         “Plan” means the Corporation’s 2016 Stock Incentive Plan, as set
forth in this document.

 

Z.         “Plan Administrator” means the particular entity, whether the
Compensation Committee or the Board, which is authorized to administer the
Discretionary Grant and Stock Issuance Programs with respect to one or more
classes of eligible persons, to the extent such entity is carrying out its
administrative functions under those programs with respect to the persons then
subject to its jurisdiction.

 

AA.     “Plan Effective Date” means the date that stockholder approval of the
Plan is obtained in accordance with Section III.A. of Article Four.

 

BB.      “Section 16 Insider” means an officer or director of the Corporation
subject to the short-swing profit liability provisions of Section 16 of the 1934
Act.

 

19 

 

 

CC.      “Service” means the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, an Eligible
Director or a Consultant, except to the extent otherwise specifically provided
in the documents evidencing the Award made to such person. For purposes of the
Plan, an Optionee or Participant shall be deemed to cease Service immediately
upon the occurrence of the either of the following events: (i) the Optionee or
Participant no longer performs services in any of the foregoing capacities for
the Corporation or any Parent or Subsidiary or (ii) the entity for which the
Optionee or Participant is performing such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Optionee or Participant may
subsequently continue to perform services for that entity.

 

DD.      “Stock Issuance Agreement” means the agreement entered into by the
Corporation and the Participant at the time of issuance of shares of common
stock under the Stock Issuance Program.

 

EE.       “Stock Issuance Program” means the stock issuance program in effect
under Article Three of the Plan.

 

FF.       “Subsidiary” means any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

 

GG.      “Take-Over Price” means the greater of (i) the Fair Market Value per
share of common stock on the date the option is surrendered to the Corporation
in connection with a Hostile Take-Over or, if applicable, (ii) the highest
reported price per share of common stock paid by the tender offeror in effecting
such Hostile Take-Over through the acquisition of such common stock. However, if
the surrendered option is an Incentive Option, the Take-Over Price shall not
exceed the clause (i) price per share.

 

HH.      “10% Stockholder” means the owner of stock (as determined under Code
Section 424(d)) possessing more than 10% of the total combined voting power of
all classes of stock of the Corporation (or any Parent or Subsidiary).

 

II.         “Withholding Taxes” means the federal, state and local income and
employment taxes to which the Optionee or Participant may become subject in
connection with the issuance, exercise or vesting of the Award made to him or
her under the Plan.

 

20 